DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 1-13-22 has been entered.  Claims 1, 3-9 and 13 have been amended.  Claims 2 and 10-12 have been canceled.  Claim 17 has been added.  Claims 1, 3-9 and 13-17 are pending.  Claims 1, 3-9 and 17 are under consideration.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4-24-18. It is noted, however, that applicant has not filed a certified copy of the 201810372724.7 application as required by 37 CFR 1.55.
Applicant fails to address this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. Applicant’s amendment filed on 1-13-22 necessitates this new ground of rejection.
The phrase “pluripotency-related factors” in line 7 of amended claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “pluripotency-related factors”.  It is unclear what kind of factor is considered pluripotency-related.  The specification fails to specifically define the phrase “pluripotency-related factors”.  Claims 3-9 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the dopaminergic precursors obtained in step 1)” in lines 1-2 of amended claim 8 is vague and renders the claim indefinite.  Claim 8 depends from claim 3, which recites “2) after 10 days of culture in step 1), transferring the neural stem cells to a medium …” in lines 6-7.  It is apparent that in step 1) of claim 3, after the neural stem cells are cultured for 10 days, the cells are still “neural stem cells”.  It is unclear how the “dopaminergic precursors” can be obtained in step 1) as recited in claim 8.  Step 1) apparently only produce neural stem cells and it is unclear where the “dopaminergic precursors” come from in step 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s amendment filed on 1-13-22 necessitates this new ground of rejection.
The phrase “pluripotency-related factors” in line 7 of amended claim 1 is considered new matter.  Applicant fails to point out where in the specification provides support for the phrase “pluripotency-related factors”.  Examiner cannot find support in the specification for the phrase “pluripotency-related factors”.  Thus, the phrase set forth above is considered new matter.  Claims 3-9 and 17 depend from claim 1.

Claims 1 and 3-9 remain rejected and newly added claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transplanting human (assuming the adult disclosed in Example 1 of the specification is a human adult) TH+ dopaminergic neurons expressing A9 region-specific dopaminergic neuron marker GIRK2 directly into the lesioned sites of the PD model mice and the cell treated mice showed significantly improved behavioral performance (Contralateral rotations as shown in Fig. 14B) as compared to control mice, does not reasonably provide enablement for treating Parkinson’s disease in a subject by administering various types of dopaminergic precursor cells derived from human PBMNCs into striatum of a subject via injection so as to provide therapeutic effect in treating various pathological symptoms of Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 10-21-21.  Applicant's arguments filed 1-13-22 have been fully considered but they are not persuasive.
Claim 17 specifies the Sendai viral vector expressing pluripotency-related factors is operable to carry OCT4, SOX2, c-MYC and KLF-4 genes.
Applicant argues that the specification describes the dopaminergic precursor cells were directly transplanted into the lesioned sites, and the results were significantly improved behavioral performance and suppressed tumor development observed in PD mice.  The dopaminergic precursor cells resulting from the method as required in the claim inherently possess said characteristic (Remarks, p. 14).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 10-21-21 and the following reasons.
It was well known in the art that same cells cultured in different culture media and conditions can produce different types of end-product cells expressing different sets of markers.  Although the claims have been amended to recite inducing human PBMNCs into neural stem cells and then differentiate the neural stem cells into dopaminergic precursor cells.  Since the claims encompass using various combinations of pluripotency-related factors and different culture media and conditions, the resulting dopaminergic precursor cells encompass various types of dopaminergic precursor cells expressing different sets of cell surface markers.  The specification on only disclose the production of human TH+ dopaminergic neurons expressing A9 region-specific dopaminergic neuron marker GIRK2 but fails to disclose any other type of dopaminergic precursor cells that can be produced by the claimed method.  Thus, only the disclosed human TH+ dopaminergic neurons expressing A9 region-specific dopaminergic neuron marker GIRK2 is enabled to treat Parkinson’s disease in a subject by direct injection of .

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632